                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                      MDL No. 2741
 LIABILITY LITGATION
                                              Case No. 16-md-02741-VC
 This document relates to:
                                              PRETRIAL ORDER NO. 55:
 ALL ACTIONS
                                              FACT SHEETS FOR PLAINTIFFS WITH
                                              LOSS OF CONSORTIUM CLAIMS



       A plaintiff who only has a loss of consortium claim does not need to complete

a Plaintiff Fact Sheet on behalf of him or herself. In a case that involves only a loss of

consortium claim, a Plaintiff Fact Sheet should be completed with respect to the

individual diagnosed with non-Hodgkin’s lymphoma.


       IT IS SO ORDERED.

Date: November 2, 2018                         __________________________
                                               VINCE CHHABRIA
                                               United States District Judge
